--------------------------------------------------------------------------------

Exhibit 10.24


NBT Bancorp Inc.
2008 Omnibus Incentive Plan
 Long-Term Performance-Based Stock 20__ Award Notice
 

Name of Award Recipient    Social Security Number         Street Address        
  City   State Zip Code

 
This Long-Term Performance-Based 20__ Award Notice is intended to set forth the
terms and conditions on which an Award has been granted under the NBT Bancorp
Inc. 2008 Omnibus Incentive Plan.  Set forth below are the specific terms and
conditions applicable to this Award.  Attached as Exhibit A are its general
terms and conditions.
 
Long-Term Performance-Based Stock Award
Grant Date
 
Class of Shares
Common
Performance Measurement Period
______ through _______
Maximum Consequence for Failure to Achieve Level 1 on EICP Grid*
Deduct ____ Stock Units
Payout Maximum for Achievement of Target EPS on EICP Grid*
____ Stock Units
Payout Maximum for Attaining Level 4 or above on EICP Grid*
____ Stock Units

 
* Reported in Stock Units related to shares of NBT Bancorp Inc. common stock.
Amounts are determined and Payout Targets are based on the Executive Incentive
Compensation Plan Grid which is approved annually by the Compensation
Committee.  Each subsequent calendar year the Compensation Committee will set a
new Diluted EPS target in its sole discretion.
 
By signing where indicated below, NBT Bancorp Inc. (the "Company") grants this
Award upon the specified terms and conditions.  By acknowledging this agreement
online, Grantee acknowledges receipt of this Long-Term Performance-Based Stock
20__ Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein and acknowledges receipt of a
Prospectus dated May 16, 2008 for the NBT Bancorp Inc. 2008 Omnibus Incentive
Plan.


NBT Bancorp Inc.



By          Name:       Title:    

 

--------------------------------------------------------------------------------

Instructions:  This page should be completed by or on behalf of the Compensation
Committee.  Any blank space intentionally left blank should be crossed out.  An
Award consists of stock units granted with uniform terms and conditions.  Where
stock units granted under an Award are awarded on the same date with varying
terms and conditions (for example, varying performance criteria), the awards
should be recorded as a series of grants each with its own uniform terms and
conditions.
 
 
 

--------------------------------------------------------------------------------

 
 
NBT Bancorp Inc.
2008 Omnibus Incentive Plan
2012 Long-Term Performance-Based Stock Award Notice
 
General Terms and Conditions
 
Section 1. Size of Award.  The maximum stock units relating to shares of Common
Stock of NBT Bancorp Inc. ("Units") covered by this Award ("Awarded Units") are
____ Units for the 20__ calendar year.  The Awarded Units covered for subsequent
years of the Performance Measurement Period will be determined annually by the
Compensation Committee of NBT Bancorp Inc. (the "Committee") in its sole
discretion.
 
Section 2. Performance Criteria.
 
(a) Determination of Performance Criteria Target.  By March 31, 20__ and March
31 of each calendar year during the Performance Measurement Period, the
Committee will determine the Diluted EPS target for that calendar year, in its
sole discretion.  The Diluted EPS target determined by the Committee will serve
as the Performance Criteria for that calendar year for purposes of determining
how many Units will be credited to or debited from the account established on
your behalf (the “Account”) for that calendar year.
 
(b) Determination of Satisfaction of Performance Criteria.  Diluted EPS shall be
determined annually by the Company and certified by its outside auditors after
making adjustments to exclude the following: (a) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results; (b) any reorganization and restructuring programs; and (d) acquisitions
or divestitures and related expenses.  These adjustments shall be made only to
the extent such adjustment meets the requirements of Internal Revenue Code
Section 162(m) for deductibility.
 
(c) Annual Computation of Account Balance.  Awarded Units will be credited to or
debited from your Account annually depending upon whether the Performance
Criteria for the calendar year is satisfied at the end of the applicable
calendar year.  If the Performance Criteria is not satisfied at the end of the
20__ calendar year, ___ Units will be debited from your Account.  If the
Performance Criteria is satisfied at the end of the 20__ calendar year but the
Performance Criteria is not exceeded by an amount equal to the next level up in
the Company’s Executive Incentive Compensation Program (“EICP”), a maximum of
____ Units will be credited to your Account.  If the Performance Criteria is
satisfied at the end of the 20__ calendar year and the Performance Criteria is
exceeded by an amount equal to the next level up in the EICP, a maximum of ____
Units will be credited to your Account.  Amounts eligible to be credited to and
debited from your Account for subsequent years will be determined by the
Committee in its discretion (but may not exceed the maximum amounts set forth in
this notice).  For purposes of this Award Agreement, your Account may contain a
number of Awarded Units that is less than zero.  However, if, as of the date on
which you become 100% vested in the applicable Awarded Units, the total value of
your Account is less then zero, no Awarded Units will be distributed to you
under this Award Agreement and you will not be required to pay any amounts to
the Company in settlement of your Account balance under this Award
Agreement.  The total value as of the date on which you become 100% vested in
your Awarded Units will be determined based on the Fair Market Value of your
Awarded Units on the date on which you become 100% vested.
 
(d) Entitlement to Awarded Stock Units.  At the end of the Performance
Measurement Period, you will be entitled to a number of shares of Common Stock
of NBT Bancorp Inc. (“Shares”) equivalent to Awarded Units consistent with your
Account balance if you have not terminated Service prior to the end of the
Performance Measurement Period.  If you have terminated Service prior to the end
of the Performance Measurement Period for reasons other than death or Disability
or due to a Corporate Transaction, you will forfeit all Awarded Units held in
your Account.  If you terminate Service due to death or Disability or if there
is a Corporate Transaction of the Company, your Account will be credited with a
pro-rata portion of the Awarded Units under this Long-Term Performance-Based
Award which shall be based on the portion of the calendar year that has elapsed
at the time of such death, Disability or Corporate Transaction based upon the
Performance Criteria for the calendar year during which the triggering event
occurs being measured as of the last completed calendar quarter prior to the
triggering event.  You will be fully vested in your Account upon your death,
Disability or a Corporate Transaction.  You may designate a Beneficiary to
receive any Awarded Units that are paid upon your death using the Beneficiary
Designation attached as Appendix A.  If, as a result of a material restatement
of the Company’s financial results for all or a portion of the Performance
Measurement Period (a “Restatement”), the Company’s Diluted EPS for the
applicable year in the Performance Measurement Period (giving effect to the
Restatement) differs from the Company’s Diluted EPS for the applicable year
without giving effect to the Restatement, then the number of Awarded Units that
you may earn shall be determined based on the Company’s Diluted EPS giving
effect to the Restatement, and your Account shall be adjusted appropriately.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.  Vesting.  Your rights under this Long-Term Performance-Based Stock
Award shall become 100% vested upon the end of the Performance Measurement
Period.  Prior to the end of the Performance Measurement Period, you shall not
be vested in any rights under this Long-Term Performance-Based Stock
Award.  Notwithstanding the foregoing, your Long-Term Performance-Based Stock
Award will become 100% vested prior to the end of the Performance Measurement
Period (i) upon your termination of Service due to death or Disability, or (ii)
if there is a Corporate Transaction of the Company.
 
Section 4.  Dividends and Voting Rights.  You will not have the right to vote
your Awarded Units. You will not have the right to receive any dividends
declared or paid with respect to such Awarded Units during the Performance
Period.
 
Section 5.  Payment of Account.  Any payment of Awarded Units will be performed
as soon as practicable following your separation from service or the closing of
the Corporate Transaction that qualifies as a Change in Control, in both cases,
as defined in, and subject to the requirements of, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
Section 6.  Code Section 409A.  Notwithstanding anything in the Plan or this
Award Agreement to the contrary, if at the time of your termination of
employment, you are considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that you become
entitled to under this Award Agreement is considered deferred compensation
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earlier of
(A) six months and one day after your separation from service, or (B) your
death.
 
Section 7.  Amendment.  This Notice may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by the Board of Directors of the Company.  However, no
amendment shall impair your rights under this Notice without your consent. Any
amendments to extend the Performance Measurement Period shall be done by written
agreement between you and the Company consistent with the requirements of
Section 409A of the Code.
 
 Plan Provisions Control.  This Notice, and the rights and obligations created
hereunder, shall be subject to all of the terms and conditions of the
Plan.  Capitalized terms shall have the meanings assigned in the Plan or this
Notice. In the event of any conflict between the provisions of the Plan and the
provisions of this Notice, the terms of the Plan, which are incorporated herein
by reference, shall control.  By acknowledging this Notice online, you
acknowledge that a copy of the Plan and a copy of the Prospectus for the Plan
dated May 16, 2008 have been made available to you and agree to be bound
 
 

--------------------------------------------------------------------------------